 

EXHIBIT 10vv.

 

LOJACK CORPORATION

Westwood Executive Center

200 Lowder Brook Road

Suite 1000

Westwood, MA 02090

 

November 14, 2003

 

Mr. Thomas A. Wooters

 

Dear Tom:

 

I am pleased to confirm our offer and your acceptance of the terms of your
employment as Executive Vice President and General Counsel of LoJack Corporation
(the “Company”). The effective date of this Letter Agreement shall be December
1, 2003 (the “Effective Date”).

 

1. Duties, etc. In addition to your service as Executive Vice President and
General Counsel, you will continue in office as Clerk of the Corporation. In
your capacity as an officer and employee of the Company you will report to and
be accountable to, and will also have such powers, duties and responsibilities
as may from time to time be prescribed by, the Chief Executive Officer, provided
that such duties and responsibilities are consistent with the positions
described above. You will continue to perform and discharge your duties and
responsibilities faithfully, diligently and to the best of your ability.

 

2. Base Salary. Your base salary will be paid at the rate of $235,000 per year.
At any time, the Chief Executive Officer may review your base salary and may
increase but not decrease base salary. All payments under this paragraph or any
other paragraph of this Letter Agreement will be made in accordance with the
regular payroll practices of the Company, reduced by applicable withholding
taxes.

 

3. Stock Options. Upon commencement of your employment you will be granted
nonqualified Senior Management stock options (“SMOs”) under the Company’s 2003
Stock Incentive Plan. Such grant shall be conditioned upon your execution of a
Stock Option Agreement with the Company. The options granted to you are to
purchase a total of 90,000 shares of the Company’s $.01 par value common stock
market value on the close of December 31, 2003. Such options shall expire on the
earlier of three years after retirement or ten years after issuance. Except as
provided herein, vesting shall be as provided by the Compensation Committee for
other SMOs issued pursuant to the Company’s 2003 Stock Incentive Plan and the
Stock Option Agreement by and between you and the Company. Upon any termination
of your employment under this Letter Agreement other than for Cause pursuant to
section 6, all outstanding stock options held by you shall vest fully provided,
however, your ability to exercise such options, shall expire on the earlier of
three years after the date of termination of this Letter

 



--------------------------------------------------------------------------------

Agreement or ten years after issuance or as otherwise provided for in the
Company’s 2003 Stock Incentive Plan or Stock Option Agreement by and between you
and the Company.

 

4. Annual Bonus. Commencing with the fiscal year ending December 31, 2004, you
will be eligible for an annual bonus (an “Annual Bonus”) of up to 50% of your
annual base salary, which Annual Bonus shall be determined and paid in a manner
consistent with similar bonuses paid to other management employees of the
Company. The bonus generally will be tied to the Company’s and your achievement
of various financial and performance objectives which will be established by the
Chief Executive Officer.

 

5. Benefits. You will participate in the Company’s stock option plan in a manner
consistent with other management employees and your position. You will receive a
minimum of four (4) weeks of paid vacation per year (pro rated for partial
years), and you will be eligible to participate in all benefit and welfare plans
made generally available to executives of the Company (as in effect from time to
time), all subject to plan terms and generally applicable Company policies as
described in the Lo Jack Employee Handbook.

 

6. Term of Agreement; Severance. The term of this Letter Agreement shall be
thirty-six (36) months, ending November 30, 2006. However, you will retain the
right to terminate your employment at any time, and the Company retains a
similar right as provided below.

 

Your employment with the Company may be terminated at any time by either the
Chief Executive Officer or by majority vote of the outside directors of the
Company. If (x) the Company terminates your employment other than for Cause
(meaning fraud or breach of fiduciary duty in the performance of your duties
for, or responsibilities to, the Company; substantial and continued negligence
in the performance of your duties for, or responsibilities to, the Company which
negligence continues after notice and an opportunity to cure; professional
misconduct resulting in censure or disbarment; willful misconduct in the
performance of your duties, or your commission of a felony or a crime involving
an act of moral turpitude, [in each case as determined by majority vote of the
outside directors of the Company in their reasonable judgment after notice and
an opportunity to attend the portion of the board meeting at which the matter
will be considered and to be heard at that meeting] and other than because of
death or Disability, or (y) you terminate your employment for Good Reason
(meaning your title or responsibilities are materially diminished other than for
any of the reasons described in clause (x) above; you are assigned duties
materially inconsistent with your position; or the Company commits any material
breach of this letter agreement), the Company will, in lieu of any other
payments or benefits hereunder or otherwise, (i) pay, in a lump sum, eighteen
(18) months base salary at the rate in effect on the date your employment is
terminated (the “Date of Termination”) but not more than the balance due over
the term of this Agreement, (ii) pay, on your behalf, the cost of COBRA benefits
for a period of eighteen (18) months after the Date of Termination but not
beyond the term of this Agreement, and (iii) pay you a prorated bonus for the
year in which the termination occurs, to be paid at the same time that the
annual bonus for the full year is ordinarily paid pursuant to paragraph 4, in
the amount that would have been paid had your employment continued through the
end of the year, prorated by the portion of the full year represented by the
period ended on the Date of Termination.

 

If (x) the Company terminates your employment for Cause, or (y) you terminate
your employment without Good Reason, the Company will make no other payments
hereunder or otherwise, except for all payments of base salary and benefits
accrued and owing as of the Date of Termination.

 

If you or the Company terminates your employment because of death or Disability,
the Company will, in lieu of any other payments or benefits hereunder or
otherwise, (i) continue to pay your base

 



--------------------------------------------------------------------------------

salary through the Date of Termination and for six months thereafter (but not
beyond the term of this Agreement) at the rate then in effect, (ii) pay you or
to your estate a prorated bonus, to be paid at the same time that the annual
bonus is ordinarily paid pursuant to paragraph 4, in the amount that would have
been paid had your employment continued through the end of the year, prorated by
the portion of the full year represented by the period ended on the Date of
Termination, and (iii) pay to you or to your estate all base salary and benefits
accrued and owing as of the Date of Termination.

 

For purposes of this letter agreement, the “Date of Termination” shall mean the
date your employment with the Company terminates regardless of the reason, and
“Disability” shall mean any illness, injury, accident or condition of either a
physical or psychological nature which results in your being unable to perform
substantially all of the duties of your employment with the Company for a period
of 180 days during any period of 365 consecutive days.

 

7. Confidentiality; Proprietary Rights. Without the written consent of the Board
of Directors, you will not during or after the term of your employment with the
Company disclose to any person or entity (other than a person or entity to which
disclosure is in your reasonable judgment necessary or appropriate in connection
with the performance of your duties as an executive officer and general counsel
of the Company), any material information obtained by you while in the employ of
the Company that is subject to the attorney-client privilege or the disclosure
of which you have reason to believe will be adverse to the interests of the
Company, or use any such information to the detriment of the Company; provided,
however, that such restriction shall not apply to information not used and
legally protected as a trade secret by the Company at the time of disclosure or
which subsequently becomes generally known other than as a result of
unauthorized disclosure by you.

 

All inventions, developments, methods, processes and ideas conceived, developed
or reduced to practice by you during your employment which constitute patentable
inventions or intellectual property protectable as trade secrets and which are
directly or indirectly useful in, or relate to, the business of or products or
services sold by the Company or any of its subsidiaries shall be promptly and
fully disclosed by you to an appropriate executive officer of the Company
(accompanied by all papers, drawings, data and other materials relating thereto)
and shall be the Company’s exclusive property as against you. You will, upon the
Company’s request and at its expense (but without any additional compensation to
you), execute all documents reasonably necessary to assign your right, title and
interest in any such invention, development, method or idea (and to direct
issuance to the Company of all patents or copyrights with respect thereto). This
paragraph does not apply to your general knowledge, experience or know-how.

 

8. Restricted Activities. You agree that from the date hereof until one year
beyond the Date of Termination, (a) you will not materially, directly or
indirectly, own, manage, operate, control, participate in, invest in or be
connected in any manner with the management, financing, ownership, operation or
control of any business venture or activity that competes with any business of
the Company or its subsidiaries as of the Date of Termination in the United
States or in any other country where such business is then being conducted or
proposed to be conducted by the Company or a subsidiary. It is understood and
agreed that (i) passive ownership of not more than five percent of the stock or
other equity interests of a business entity shall not constitute a violation
hereof, (ii) that you will not be treated as being in violation of these
provisions based upon any activity of a family member in which you are not a
participant, and (iii) that you will not be treated as being in violation of
these provisions based upon any activity of a law firm with which you are
associated provided that you take no part in such activity. You may serve on the
board of directors of any entity that does not compete with any business of the
Company or its subsidiaries. You agree that the restrictions contained in this
paragraph 8 are reasonably necessary for the protection of the Company and that
a violation of such provisions will

 



--------------------------------------------------------------------------------

cause damage that may be irreparable or impossible to ascertain and,
accordingly, that the Company will be entitled to injunctive or other similar
relief in equity from a court of competent jurisdiction to enforce or restrain a
violation of these restrictions.

 

9. Miscellaneous. The headings in this letter are for convenience only and shall
not affect the meaning hereof. This letter constitutes the entire agreement
between the Company and you, and supersedes any prior communications, agreements
and understandings, written or oral, with respect to your employment and
compensation and all matters pertaining thereto. If any provision in this letter
should, for any reason, be held invalid or unenforceable in any respect, it
shall be construed by limiting it so as to be enforceable to the maximum extent
compatible with applicable law. This letter agreement shall be governed by and
construed in accordance with the internal substantive laws of The Commonwealth
of Massachusetts without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction. The Company may assign all of its rights and
obligations under this letter agreement to a third party that acquires
substantially all of the assets of the Company.

 

10. Acceptance. In accepting this offer, you represent that you have not relied
on any agreement or representation, oral or written, express or implied, that is
not set forth expressly in this letter. If this letter reflects your
understanding, please sign and return a copy to the undersigned for delivery by
the close of business on November 27, 2003, whereupon it shall become a binding
agreement between the Company and you on the terms provided herein.

 

11. Change of Control. In order to induce you to remain in the employ of the
Company, this Section, which has been approved by the Board, sets forth the
severance benefits which the Company agrees will be provided to you in the event
your employment with the Company is terminated subsequent to a “Change in
Control” (as defined in Section C hereinafter) of the Company under the
circumstances described below. This letter agreement replaces and terminates any
prior agreement or understanding between you and the Company with respect to a
change of control.

 

A. Agreement to Provide Services: In the event a tender offer or exchange offer
is made by a Person (as hereinafter defined) for more than 35% of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors (“Outstanding Company Voting Securities”),
including shares of common stock ($.01 par value) of the Company (the “Stock”),
you agree that you will not leave the employ of the Company (other than as a
result of Disability or upon Retirement, as such terms are hereinafter defined)
and will render the services contemplated in this Agreement until such tender
offer or exchange offer has been abandoned or terminated or a Change in Control
of the Company has occurred or the term of this Agreement has expired. For
purposes of this Section 11, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is defined in Section 3(a)(9) and as used in Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company, a
wholly-owned subsidiary of the Company or any employee benefit plan(s) sponsored
by the Company or a subsidiary of the Company.

 

B. Term of Agreement. The provisions of this Section 11 shall not apply if you
or the Company terminates your employment prior to a Change in Control of the
Company as provided in Section 6 of this Agreement.

 



--------------------------------------------------------------------------------

C. Change in Control. For the purposes of this Agreement, a “Change in Control”
shall mean:

 

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (a) the
then outstanding shares of the Stock or (b) the combined voting power of the
Outstanding Company Voting Securities. The following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege),
(B) any acquisition by the Company or by any corporation controlled by the
Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (D) any acquisition by any corporation pursuant to a consolidation
or merger, if, following such consolidation or merger, the conditions described
in clauses (a), (b) and (c) of subsection (iii) of this paragraph are satisfied;
or

 

(ii) Individuals who, as of the date hereof, are members of the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director (other than a director designated by a Person who has entered into an
agreement with the Company to effect a transaction described in clauses (i) or
(iii) of this Section) subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote or
resolution of at least a majority of the directors then composing the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-1l of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

 

(iii) Adoption by the Board of Directors of a resolution approving an agreement
of consolidation of the Company with or merger of the Company into another
corporation or business entity in each case, unless, following such
consolidation, or merger, (a) more than 60% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
consolidation or merger and/or the combined voting power of the then outstanding
voting securities of such corporation or business entity entitled to vote
generally in the election of directors (or other persons having the general
power to direct the affairs of such entity) is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Stock and Outstanding Company
Voting Securities immediately prior to such consolidation or merger in
substantially the same proportions as their ownership, immediately prior to such
consolidation or merger, of the Stock and Outstanding Company Voting Securities,
as the case may be, (b) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation or other business
entity resulting from such consolidation or merger and any Person beneficially
owning, immediately prior to such consolidation or merger, directly or
indirectly, 35% or more of the Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such consolidation or merger and/or the combined voting power of
the then outstanding voting securities of such corporation or business entity
entitled to vote generally in the election of its directors (or other persons
having the general power to direct the affairs of such

 



--------------------------------------------------------------------------------

entity) and (c) at least a majority of the members of the Board of Directors (or
other group of persons having the general power to direct the affairs of the
corporation or other business entity) resulting from such consolidation or
merger were members of the Incumbent Board at the time of the execution of the
initial agreement providing for such consolidation or merger; provided, that any
right to receive compensation pursuant to Section I, below, which shall vest by
reason of the action of the Board of Directors pursuant to this subsection (iii)
shall be divested upon (A) the rejection of such agreement of consolidation or
merger by the stockholders of the Company or (B) its abandonment by either party
thereto in accordance with its terms; or

 

(iv) Adoption by the requisite majority of the Board of Directors, or by the
holders of such majority of the Stock of the Company as is required by law or by
the Certificate of incorporation or By-Laws of the Company as then in effect, of
a resolution or consent authorizing (a) the dissolution of the Company or (b)
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation or other business entity with respect to
which, following the such sale or other disposition, (A) more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and/or the combined voting power of the outstanding voting securities of such
corporation or other entity to vote generally in the election of its directors
(or other persons have the general power to direct its affairs) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the: beneficial owners, respectively, of the
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Stock and/or
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation or other business entity and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 35% or more of the Stock and/or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of such
corporation and/or the combined voting power of the then outstanding voting
securities of such corporation or other business entity entitled to vote
generally in the election of directors (or other persons having the general
power to direct its affairs), and (C) at least a majority of the members of the
board of directors or group of persons having the general power to direct the
affairs of such corporation or other entity were members of the Incumbent Board
at the time of the execution of the initial agreement of action of the Board
providing for such sale or other disposition of assets of the Company; provided,
that any right to receive compensation pursuant to Section I, below, which shall
vest by reason of the action of the Board or the stockholders pursuant to this
subsection shall be divested upon the abandonment by the Company of such
dissolution, or such sale of or other disposition of assets, as the case may be.

 

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in you, or a group of Persons which includes you
acquiring, directly or indirectly, 35% or more of the combined voting power of
the Company’s Outstanding Voting Securities.

 



--------------------------------------------------------------------------------

D. Termination Following a Change in Control. If any of the events described in
Section C, above, hereof constituting a change in control of the Company shall
have occurred, you shall be entitled to the benefits provided in Section I
hereof upon the termination of your employment with the Company within
twenty-four (24) months of the occurrence of such Change in Control, unless such
termination is (a) because of your death, (b) by the Company for Cause,
Disability or Retirement, or (c) by you other than for Good Reason (all such
capitalized terms are hereinafter defined).

 

(i) Disability. Termination by the company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full time basis for ninety (90) consecutive days as a
result of your incapacity due to physical or mental illness, unless within
thirty (30) days after Notice of Termination (as hereinafter defined) is given
to you following such absence you shall have returned to the full time
performance of your duties.

 

(ii) Retirement. Termination by you or by the Company of your employment based
on “Retirement” shall mean termination on or after your normal retirement date
as defined in the Company’s Pension Plan (or any successor or substitute plan or
plans of the Company put into effect prior to a change in control) (the “Pension
Plan”).

 

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (A) the willful and continued failure by you to perform
substantially your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a demand
for substantial performance is delivered to you by an officer or other person
authorized by the Board to act on its behalf in this matter which specifically
identifies the manner in which it is believed that you have not substantially
performed your duties, or (B) the willful engaging by you in illegal conduct
which is materially and demonstrably injurious to the Company. For purposes of
this paragraph (iii), no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted to be done, by you without
reasonable belief that your action or omission was in, or not opposed to, the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company. It is also expressly understood that your attention to matters not
directly related to the business of the Company shall not provide a basis for
termination for Cause so long as the Board has approved your engagement in such
activities. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in (A) or (B) of this paragraph (iii) and specifying the
particulars thereof in detail.

 

(iv) Good Reason. Termination by you of your employment for “Good Reason” shall
mean termination based on:

 

(A) a determination by you, in your reasonable judgment, that there has been an
adverse change in your status or position(s) as an officer or management

 



--------------------------------------------------------------------------------

employee of the Company as in effect immediately prior to the Change in Control,
including, without limitation, any adverse change in your status or position as
an employee of the Company as a result of a diminution in your duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are inconsistent with
such status or position(s), or any removal of you from or any failure to
reappoint or reelect you to such position(s) (except in connection with the
termination of your employment for Cause, Disability or Retirement or as a
result of your death or by you other than for Good Reason);

 

(B) a reduction by the Company in your base salary as in effect immediately
prior to the Change in Control;

 

(C) the failure by the Company to continue in effect any Plan (as hereinafter
defined, excluding any stock option plan) in which you are participating at the
time of the Change in Control of the Company (or Plans providing you with at
least substantially similar benefits), other than as a result of the normal
expiration of any such Plan in accordance with its terms as in effect at the
time of the Change in Control, or the taking of any action, or the failure to
act, by the Company which would adversely affect your continued participation in
any of such Plans on at least as favorable a basis to you as is the case on the
date of the Change in Control or which would materially reduce your benefits in
the future under any of such Plans or deprive you of any material benefit
enjoyed by you at the time of the Change in Control;

 

(D) the failure by the Company to provide and credit you with the number of paid
vacation days to which you are then entitled in accordance with the Company’s
normal vacation policy as in effect immediately prior to the Change in Control;

 

(E) the Company’s requiring you to be based at an office that is greater than 50
miles from where your office is located immediately prior to the Change in
Control except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company prior to the Change in Control;

 

(F) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section J hereof;

 

(G) any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section G below (and, if applicable, paragraph (iii) above); and for purposes of
this Agreement, no such purported termination shall be effective; or

 

(H) any refusal by the Company to continue to allow you to attend to matters or
engage in activities not directly related to the business of the Company

 



--------------------------------------------------------------------------------

which, prior to the Change in Control, you were permitted by the Board of
Directors to attend to or engage in.

 

For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, medical, disability, accident, life
insurance plan or a relocation plan or policy or any other plan, program or
policy of the Company intended to benefit employees.

 

Notwithstanding anything contained in this Agreement to the contrary, a
termination by you of your employment for any reason during the 45-day period
immediately following the 45th day after the occurrence of the first event
constituting a Change in Control shall be deemed to be a termination for Good
Reason for purposes of this Agreement.

 

G. Notice of Termination. Any purported termination by the Company or by you
following a Change in Control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

H. Date of Termination. “Date of Termination” following a Change in Control
shall mean (a) if your employment is to be terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period), (b) if your employment is to be terminated by you to
the date specified in the Notice of Termination, or (c) if your employment is to
be terminated by the Company, the date specified in the Notice of Termination,
which in no event shall be a date earlier than ninety (90) days after the date
on which a Notice of Termination is given, unless an earlier date has been
expressly agreed to by you in writing either in advance of, or after, receiving
such Notice of Termination.

 

I. Compensation Upon Termination or During Disability; other Agreements.

 

(i) During any period following a Change in Control of the Company that you fail
to perform your duties as a result of incapacity due to physical or mental
illness, you shall continue to receive your salary at the rate then in effect
and any benefits or awards under any Plans shall continue to accrue during such
period, to the extent not inconsistent with such Plans, until your employment is
terminated pursuant to and in accordance with paragraphs D(i) and D(iii) hereof.
Thereafter, your benefits shall be determined in accordance with the Plans then
in effect.

 

(ii) If your employment shall be terminated for Cause following a Change in
Control of the Company, the Company shall pay you your salary through the Date
of Termination at the rate in effect just prior to the time a Notice of
Termination is given plus any benefits or awards (including both the cash and
stock components) which pursuant to the terms of any Plans have been earned or
become payable, but which have not yet been paid to you. Thereupon the Company
shall have no further obligations to you under this Agreement.

 

(iii) Subject to Section L hereof, if, within twenty-four (24) months after a
Change in Control of the Company, as defined in Section C above, shall have
occurred, your employment by the Company shall be terminated (a) by the Company
other than for Disability or Retirement, or (b) by you for any reason, then the
Company shall pay to

 



--------------------------------------------------------------------------------

you, no later than the fifth day following the Date of Termination, without
regard to any contrary provisions of any Plan, the following:

 

(A) your salary through the Date of Termination at the rate in effect just prior
to the time a Notice of Termination is given (or, if higher, as in effect
immediately prior to the change in control) and (B) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you; and (C) you shall receive an amount equal to all amounts which would
have come due to you pursuant to Sections 2, 4 and 5 of this Agreement through
the remaining term of this Agreement at a rate determined for the purposes of
this Agreement based on base salary in effect on the date of the Change of
Control, plus the highest bonus paid for any year during the term hereof. Such
payment shall be made in a lump sum as soon as practicable after the Date of
Termination, provided, however, that at any time prior to the occurrence of a
Change of Control you may, by written notice to the Company, elect to have the
amount due pursuant to this subparagraph (iii) paid to you in equal monthly
installments over the remaining term of this Agreement commencing with the month
following the Change in Control. For purposes of computing payment under this
Agreement, compensation for any partial calendar year, including the year during
which a change of control occurs, shall be annualized, and any bonus shall be
considered compensation for the year to which it is attributable, if different
from the year in which it is paid.

 

(iv) If, within twenty-four (24) months after a Change in Control of the
Company, as defined in Section C, above, shall have occurred, your employment by
the Company shall be terminated (a) by the Company other than for Cause,
Disability or Retirement or (b) by you for Good Reason, then the Company shall
maintain in full force and effect, for the continued benefit of you and your
dependents for a period terminating on the expiration of this Agreement as
provided in Section 6, above, all insured and self-insured employee welfare
benefit Plans in which you were entitled to participate immediately prior to the
Date of Termination, provided that your continued participation is possible
under the general terms and provisions of such Plans (and any applicable funding
media) and you continue to pay an amount equal to your regular contribution
under such plans for such participation. In the event that your participation in
any such Plan is barred, the Company, at its sole cost and expense, shall
arrange to have issued for the benefit of you and your dependents individual
policies of insurance providing benefits substantially similar (on an after-tax
basis) to those which you otherwise would have been entitled to receive under
such Plans pursuant to this paragraph (iii) or, if such insurance is not
available at a reasonable cost to the Company, the Company shall otherwise
provide you and your dependents with equivalent benefits (on an after-tax
basis). You shall not be required to pay any premiums or other charges in an
amount greater than that which you would have paid in order to participate in
such Plans. If, at the end of three years after the Termination Date, you have
not reached your normal retirement date, you are participating in any of such
Plans and you have not previously received or are not then receiving equivalent
benefits from a new employer, the Company shall arrange, at its sole cost and
expense, to enable you to convert your and your dependents’ coverage under such
Plans to individual policies or programs upon the same terms as employees of the
Company may apply for such conversions.

 



--------------------------------------------------------------------------------

(v) Except as specifically provided in paragraph (iv) above, the amount of any
payment provided for in this Section I shall not be reduced, offset or subject
to recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise.

 

J. Successors; Binding Agreement.

 

(i) The Company will seek, by written request at least five business days prior
to the time a Person becomes a Successor (as hereinafter defined), to have such
Person assent to the fulfillment of the Company’s obligations under this
Agreement. Failure of such Person to furnish such assent by the later of (i)
three business days prior to the time such Person becomes a Successor or (ii)
two business days after such Person receives a written request to so assent
shall constitute Good Reason for termination by you of your employment if a
Change in Control of the Company occurs or has occurred. For purposes of this
Agreement, “successor” shall mean any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger or consolidation, or indirectly, by
purchase of the Company’s voting securities or otherwise.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

 

(iii) For purposes of this Agreement, the “Company” shall include any
corporation or other entry which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Company ceases to exist.

 

K. Fees and Expenses; Mitigation. The Company shall reimburse you, on a current
basis, for all reasonable legal fees and related expenses incurred by you in
connection with the Agreement following a Change in Control of the Company,
including, without limitation, (a) all such fees and expenses, if any, incurred
in contesting or disputing any termination of your employment or incurred by you
in seeking advice with respect to the matters set forth in Section 12 hereof or
(b) your seeking to obtain or enforce any right or benefit provided by this
Agreement, in each case, regardless of whether or not your claim is upheld by a
court of competent jurisdiction; provided, however, you shall be required to
repay any such amounts to the Company to the extent that a court issues a final
and non-appealable order setting forth the determination that the position taken
by you was frivolous or advanced by you in bad faith.

 

You shall not be required to mitigate the amount the Company becomes obligated
to make to you in connection with this Agreement by seeking other employment or
otherwise.

 

12. Taxes.

 

All payments to be made to you under this Agreement will be subject to required
withholding of federal, state and local income and employment taxes.

 



--------------------------------------------------------------------------------

Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Agreement, together with any other payments which
you have the right to receive from the Company or any corporation which is a
member of an “affiliated group” (as defined in Section 1504 (a) of the Internal
Revenue Code of 1986 (the “Code”) without regard to Section 1504(b) of the Code)
of which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G (b) (2) of the Code), the payments pursuant to this
Agreement shall be reduced (reducing first the payments under Section C (iii)
(B) ) to the largest amount as will result in no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that the determination as to whether any reduction in the payments
under this Agreement pursuant to this proviso is necessary shall be made by you
in good faith, and such determination shall be conclusive and binding on the
Company with respect to its treatment of the payment for tax reporting purposes.

 

13. Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections I, J (ii), K and L of this Agreement
shall survive termination of this Agreement.

 

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
on Schedule A attached hereto, or to such other address or telecopy number as
the employee shall have furnished to the Company, provided that all notices to
the Company shall be directed to the attention, of the Vice-President, Human
Resources of the Company, with a copy to Robert Murray, Lead Director or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

15. Dispute Resolution. Any dispute or claim arising under this Agreement that
is not resolved amicably between the parties shall be submitted to binding
arbitration to be held in Westwood, Massachusetts according to the American
Arbitration Association’s National Rules for Resolution of Employment Disputes.
Any award rendered by the arbitrator will require a written opinion setting
forth the findings of fact and conclusions of law relied upon in reaching the
decision. Refusal by either party to participate in arbitration shall be deemed
to be a breach of contract and any available legal or equitable remedies may be
sought in Massachusetts state court.

 

       

Very truly yours,

 

LOJACK CORPORATION

Date:           By:   /s/:    RONALD J. ROSSI            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                Ronald J. Rossi, Chairman

 

Accepted and Agreed To:

/s/:    THOMAS A. WOOTERS        

--------------------------------------------------------------------------------

Thomas A. Wooters

 

Date: November 14, 2003

 